NOTICE
       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other
       formal errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501
                                   Fax: (907) 264-0878
                            E-mail: corrections @ akcourts.us


           IN THE COURT OF APPEALS OF THE STATE OF ALASKA


EARL DEAN ROBBINS,
                                                     Court of Appeals No. A-12494
                           Appellant,               Trial Court No. 3PA-15-00461 CR

                    v.
                                                              O P I N I O N
STATE OF ALASKA,
                                                       No. 2653 — August 23, 2019
                           Appellee.


            Appeal from the District Court, Third Judicial District, Palmer,
            John W. Wolfe, Judge.

            Appearances: Josie W. Garton, Assistant Public Defender
            (briefing), Renee McFarland, Assistant Public Defender (oral
            argument), and Quinlan Steiner, Public Defender, Anchorage,
            for the Appellant. Eric A. Senta, Assistant Attorney General,
            Office of Special Prosecutions, Anchorage, and Jahna
            Lindemuth, Attorney General, Juneau, for the Appellee.

            Before: Mannheimer, Chief Judge, Allard, Judge, and Coats,
            Senior Judge. *

            Judge MANNHEIMER.




   *
       Sitting by assignment made pursuant to Article IV, Section 11 of the Alaska
Constitution and Administrative Rule 23(a).
               This appeal raises a question regarding the scope of a criminal defendant’s
right of confrontation — a question that has bedeviled the courts of this country since
2004, when the United States Supreme Court re-interpreted the confrontation clause of
the federal constitution in Crawford v. Washington. 1
               In Crawford, the Supreme Court held that the federal confrontation clause
bars the government from introducing “testimonial” hearsay against a criminal defendant
unless the defendant had an earlier adequate opportunity to cross-examine the speaker.
But Crawford, and the Supreme Court decisions that have followed in the wake of
Crawford, still do not define how the Crawford rule should be applied to situations
where an expert witness gives testimony that relies on laboratory testing that was
performed by someone else.
               The defendant in the present case, Earl Dean Robbins, was arrested for
driving under the influence after the police responded to the scene of a motor vehicle
accident and discovered that Robbins (one of the drivers involved in the accident) was
visibly impaired.
               Following his arrest, Robbins submitted to a breath test, but this test showed
that Robbins had no alcohol in his system. The police then obtained a sample of
Robbins’s blood, and this blood sample was ultimately sent to the Washington State
Toxicology Laboratory for testing. This laboratory testing showed that Robbins had
several controlled substances in his system, in amounts that would likely have impaired
his driving.
               At Robbins’s trial, the State presented these test results through the
testimony of Andrew Gingras, a forensic toxicologist working at the Washington




   1
       541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).

                                            –2–                                         2653
laboratory. Here is a recapitulation of Gingras’s testimony regarding the testing of
Robbins’s blood, viewed in the light most favorable to the trial court’s ruling:
             Robbins’s case was assigned to Gingras, but Gingras did not perform all
the testing himself. Gingras personally tested Robbins’s blood for Xanax (alprazolam).
Gingras also performed the preliminary test that detected Soma (carisoprodol) in
Robbins’s blood. However, another analyst at the laboratory, Lindsay Lowe, performed
the follow-up testing that determined the exact quantities of Soma (both the drug itself,
carisoprodol, and its metabolite, meprobamate).
             After Lowe completed her testing of Robbins’s blood for Soma, Gingras
examined the resulting test data and reviewed it for any abnormalities. Gingras testified
that he found no abnormalities and that, based on his review of Lowe’s test data, he
would have reached the same conclusions as Lowe about the levels of carisoprodol and
meprobamate in Robbins’s blood. Accordingly, Gingras certified all the test results on
behalf of the Toxicology Laboratory — both Gingras’s own testing for Xanax, and
Lowe’s testing for Soma.
             On appeal, Robbins argues that the confrontation clause barred the State
from presenting Gingras’s testimony about the results of the Soma testing. Robbins
asserts that Gingras’s connection to the Soma testing was too attenuated to pass muster
under the confrontation clause — that any testimony about those test results could only
be given by the analyst who personally performed the tests, and that Gingras was an
improper hearsay conduit for that testimony.




                                          –3–                                       2653
       Why we conclude that Gingras’s testimony about the Soma test results
       did not violate the confrontation clause


              Our analysis of Robbins’s case hinges on three court decisions: the United
States Supreme Court’s decisions in Melendez-Diaz v. Massachusetts (2009), 2 and
Bullcoming v. New Mexico (2011), 3 and this Court’s decision in Vann v. State (2010). 4
              Melendez-Diaz was the first time that the Supreme Court applied the
Crawford confrontation rule to a criminal case that turned on the results of laboratory
testing. The defendant in Melendez-Diaz was charged with unlawfully distributing
cocaine. To prove that the substance in the defendant’s possession was cocaine, the
government did not produce any live witness, but instead relied solely on affidavits
prepared by the state crime laboratory. These affidavits declared that the laboratory had
tested the substance, and that the substance was cocaine. 5
              The Supreme Court held that these affidavits were “testimonial hearsay”,
that the introduction of these affidavits against the defendant violated the confrontation
clause, and that the government was required to produce a live witness to testify about
the results of the laboratory testing. 6 At the same time, however, the Court declared that
the confrontation clause did not require live testimony from everyone involved in the
testing process:


   2
       557 U.S. 305, 129 S.Ct. 2527, 174 L.Ed.2d 314 (2009).
   3
       564 U.S. 647, 131 S.Ct. 2705, 180 L.Ed.2d 610 (2011).
   4
       229 P.3d 197 (Alaska App. 2010).
   5
       Melendez-Diaz, 557 U.S. at 310, 129 S.Ct. at 2532.
   6
       Melendez-Diaz, 557 U.S. at 310–11, 129 S.Ct. at 2532.



                                           –4–                                        2653
              Contrary to the dissent’s suggestion, ... we do not hold, and
              it is not the case, that anyone whose testimony may be
              relevant in establishing the chain of custody, authenticity of
              the sample, or accuracy of the testing device, must appear in
              person as part of the prosecution’s case.

Melendez-Diaz, 557 U.S. at 311 n. 1, 129 S.Ct. at 2532 n. 1 (emphasis added).
              One year after the Supreme Court issued its decision in Melendez-Diaz, this
Court issued our decision in Vann v. State. The defendant in Vann was charged with
sexual assault, and the central issue litigated at trial was the identity of the assailant:
Vann claimed that he had never met the victim, and that he was elsewhere on the night
of the crime. 7
              To prove that Vann was the one who sexually assaulted the victim, the State
presented the testimony of Cheryl Duda, a forensic analyst employed by the Alaska State
Crime Laboratory. Duda testified that the laboratory received and tested five genetic
samples taken from Vann, from the crime victim, and from physical objects associated
with the crime. Duda described how the laboratory tested the samples for DNA, and she
also described the method for comparing the DNA profiles obtained from this testing.
Based on the results of this testing and comparison, Duda asserted that Vann could not
be excluded as the source of DNA found in the samples retrieved from the victim. 8
              The confrontation issue in Vann arose from the fact that Duda had
personally tested only three of the five genetic samples. The other two samples were




   7
       Vann, 229 P.3d at 199.
   8
       Id. at 199–200.

                                           –5–                                        2653
tested by another DNA analyst in the Crime Laboratory, and this analyst did not testify
at Vann’s trial. 9
                However, Duda testified that, after the other analyst tested the two genetic
samples, Duda independently re-evaluated the other analyst’s conclusions. Specifically,
Duda testified that she examined the other analyst’s “bench notes” to make sure that she
followed proper testing protocols, and then Duda took the machine print-outs from the
other analyst’s testing and independently conducted her own DNA comparison analysis.
Based on this analysis, Duda stated that she reached the same conclusion as the other
analyst — i.e., that Vann was not excluded as the source of the DNA found in the
samples. 10
                On appeal, this Court concluded that Duda was properly allowed to testify
about the test results obtained from all five genetic samples, even though she herself had
personally tested only three of these samples.
                After surveying the decisions of other courts that had applied Melendez-
Diaz to this type of situation, we reached the following rule: If a witness is “simply a
conduit” for the analysis performed by someone else — that is, if the witness simply
“recapitulates” or “vouches for” the other person’s analysis — then the confrontation
clause is violated. But if the witness offers their own independent analysis or conclusion,
the witness’s testimony is permitted by the confrontation clause, even if the witness’s
analysis or conclusion is based on data obtained from other people’s testing. Vann, 229
P.3d at 206.
                One year after this Court decided Vann, the United States Supreme Court
revisited this confrontation clause issue in Bullcoming v. New Mexico. The defendant


   9
        Ibid.
   10
        Id. at 200.

                                            –6–                                        2653
in Bullcoming was charged with driving under the influence, and the government
introduced evidence of laboratory testing performed on a sample of Bullcoming’s blood
— testing which showed that Bullcoming’s blood alcohol level was .21 percent. 11
               The facts of Bullcoming differed from the facts of Melendez-Diaz because,
in Bullcoming, the test results were introduced through the testimony of an expert
witness from the laboratory. The problem was that this witness was not the analyst who
tested Bullcoming’s blood. 12 Rather, the witness was a co-worker in the same
laboratory. This witness was familiar with the testing apparatus and the testing
procedures used by the laboratory, but he did not participate in or observe the testing of
Bullcoming’s blood, nor did he independently review or certify the results of that
testing. 13
               The Supreme Court concluded that this expert witness’s testimony violated
the confrontation clause. Justice Ginsburg’s lead opinion is worded in a way which
suggests that the confrontation clause requires the government to present the testimony
of someone who personally participated in the testing of the sample. The lead opinion
emphasized that proper operation of the laboratory testing machine “requires specialized
knowledge and training”, and that “human error can occur at each step” of the testing
process. 14 Justice Ginsburg pointed out that the testifying co-worker “could not convey
what [the actual tester] knew or observed” during the testing process, nor could the
co-worker “expose any lapses or lies on the certifying analyst’s part”. 15


   11
        Bullcoming, 564 U.S. at 655–56, 131 S.Ct. at 2711–12.
   12
        Id., 564 U.S. at 657, 131 S.Ct. at 2713.
   13
        Id., 564 U.S. at 657, 661–62; 131 S.Ct. at 2712, 2715–16.
   14
        Id. 564 U.S. at 654, 113 S.Ct. at 2711.
   15
        Id., 564 U.S. at 661–62, 113 S.Ct. at 2715.

                                            –7–                                      2653
               Justice Ginsburg acknowledged that it was unlikely that the original analyst
would still have a specific memory of testing the blood sample in Bullcoming’s case, but
she pointed out that requiring the analyst to testify in person would give Bullcoming’s
defense attorney the opportunity to question the analyst in front of the jury concerning
his proficiency, care, and veracity. 16
               Based on the content of Justice Ginsburg’s lead opinion, Robbins argues
that Bullcoming effectively overruled key portions of this Court’s decision in Vann. In
particular, Robbins argues that, in light of Bullcoming, an expert witness is prohibited
from testifying that another forensic analyst followed proper testing procedures, or that
this other analyst obtained accurate test results.
               But even though Justice Ginsburg’s lead opinion offers several good
reasons for requiring live testimony from the forensic analyst who actually performed
the testing, most courts have not read Bullcoming so broadly.
               The facts of Bullcoming presented a relatively easy confrontation issue —
because, unlike the situation presented in Vann, the expert witness who testified at
Bullcoming’s trial had absolutely no connection either to the testing of Bullcoming’s
blood or to the review and analysis of the test results. Perhaps because of this, Justice
Sotomayor concurred in the result of Bullcoming, but she wrote a separate opinion in
which she emphasized what the Supreme Court was not deciding.
               First, Justice Sotomayor noted that Bullcoming did not involve a blood test
that was performed for medical reasons or for some other purpose apart from criminal
investigation. 17




   16
        Id., 564 U.S. at 661 n. 7, 113 S.Ct. at 2715 n. 7.
   17
        Bullcoming (concurrence of Justice Sotomayor), 564 U.S. at 672, 113 S.Ct. at 2722.

                                             –8–                                      2653
               Second, she noted that Bullcoming was “not a case in which the person
testifying is a supervisor, reviewer, or someone else with a personal, albeit limited,
connection to the scientific test at issue.” 18
               Third, Justice Sotomayor noted that Bullcoming was not a case in which an
expert witness was asked for their “independent opinion about underlying testimonial
reports that were not themselves admitted into evidence.” 19
               And finally, Justice Sotomayor noted that Bullcoming did not involve a
situation where the government introduced the raw data obtained through testing and
then asked an expert witness to analyze or interpret this data. 20
               Most courts have concluded that Justice Sotomayor’s concurrence limits
the holding in Bullcoming. 21 We agree with this assessment. And based on Justice
Sotomayor’s concurrence, we conclude that the confrontation clause did not prohibit the
testimony offered by Andrew Gingras at Robbins’s trial.
               As we have explained, Justice Sotomayor pointed out in her concurrence
that Bullcoming does not announce a rule for situations where the testifying witness is
“a supervisor, reviewer, or someone else with a personal, albeit limited, connection to
the scientific test at issue.” Our decision in Vann involved such a situation, and
Robbins’s case does too.

   18
        Id., 564 U.S. at 672–73, 113 S.Ct. at 2722.
   19
        Id., 564 U.S. at 673, 113 S.Ct. at 2722.
   20
        Id., 564 U.S. at 673–74, 113 S.Ct. at 2722.
   21
       See, e.g., United States v. Summers, 666 F.3d 192, 200, 203 (4th Cir. 2011); Marshall
v. People, 309 P.3d 943 (Colo. 2013), cert. denied sub nomine Marshall v. Colorado, 572
U.S. 1136, 134 S.Ct. 2661, 189 L.Ed.2d 212 (2014); Disharoon v. State, 727 S.E.2d 465, 467
(Ga. 2012); Jenkins v. State, 102 So.3d 1063, 1066–67 (Miss. 2012); State v. Watson, 185
A.3d 845, 854–55 (N.H. 2018); Commonwealth v. Yohe, 39 A.3d 381, 388 (Pa. App. 2012);
State v. Lopez, 45 A.3d 1, 13 (R.I. 2012).

                                             –9–                                       2653
              As we have explained, the testing in Robbins’s case was performed by two
forensic analysts: Gingras tested Robbins’s blood for Xanax, and Lindsay Lowe tested
Robbins’s blood for Soma (and its metabolite, meprobamate).
              When Gingras testified as the State’s expert witness at Robbins’s trial, he
did not claim to be Lowe’s “supervisor” in the sense of being hierarchically above her
within the management structure of the crime laboratory. But Gingras testified that he
was the forensic analyst who was personally assigned to Robbins’s case. Gingras
explained that, even though Lowe conducted certain aspects of the testing (i.e., the
testing to determine the precise level of Soma in Robbins’s blood), Lowe’s test results
were forwarded to Gingras, and Gingras was responsible for reviewing those test results
and certifying them (along with his own test results) as the official test results obtained
by the Toxicology Laboratory.
              Given these circumstances, we conclude that Gingras could properly testify
regarding the results of the Soma testing performed by Lowe. 22
              We acknowledge that our resolution of this issue might appear to be at odds
with our decision in McCord v. State, 390 P.3d 1184 (Alaska App. 2017). But, in fact,
the same legal principle underlies our decisions in McCord and in the present case.
              As in the present case, the testing of McCord’s blood was performed at the
Washington State Toxicology Laboratory, and the evidence regarding the presence and
amount of the controlled substance in McCord’s blood was offered through the testimony
of a forensic analyst (Lisa Noble) employed by that laboratory. But although Noble was
assigned to McCord’s case, and although she conducted the initial screening of
McCord’s blood sample, it was another analyst (Sarah Swenson) who performed the


   22
       Accord, Marshall v. People, 309 P.3d 943, 949 (Colo. 2013), cert. denied, 572 U.S.
1136, 134 S.Ct. 2661, 189 L.Ed.2d 212 (2014); Jenkins v. State, 102 So.3d 1063, 1069 (Miss.
2012); State v. Watson, 185 A.3d 845, 856–860 (N.H. 2018).

                                          – 10 –                                      2653
testing that confirmed the presence and the amount of clonazepam, which turned out to
be the only controlled substance in McCord’s blood. 23
                 Noble only knew of the clonazepam in McCord’s blood because she read
Swenson’s test results. 24 And Swenson was assigned to perform this testing because
Noble herself was not certified to perform testing for that class of controlled
substances. 25
                 Thus, while Noble may have “reviewed” Swenson’s test results in the sense
that Swenson’s results were reported to Noble, Noble was not personally certified to
perform this testing, and it is unclear to what extent Noble was able to independently
analyze a test that she herself was not certified to perform — or to what extent Noble
could meaningfully answer the questions that McCord’s attorney might have posed about
the testing process. Based on this record, we held that McCord’s right of confrontation
was violated when the State introduced the evidence of the clonazepam in McCord’s
blood through the testimony of Noble, rather than calling Swenson as a witness. 26
                 In Robbins’s case, on the other hand, there was no dispute that Gingras
could have tested Robbins’s blood for Soma as well as for Xanax. The task of testing
Robbins’s blood for Soma was assigned to another analyst simply to divide the labor,
and Gingras testified that, based on his review of the test data, he would have reached
the same conclusions about the contents of Robbins’s blood. Given this evidentiary
record, Gingras’s testimony about the results of the Soma testing did not violate
Robbins’s right of confrontation.


   23
        McCord, 390 P.3d at 1185, 1186.
   24
        Id. at 1186.
   25
        Id. at 1185.
   26
        Id. at 1186.

                                            – 11 –                                   2653
Conclusion


     The judgement of the district court is AFFIRMED.




                              – 12 –                    2653